—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered April 12, 2000, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the trial evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence, viewed in a light most favorable to the People, established that defendant took the complainant’s property with the requisite larcenous intent (Penal Law § 155.00 [3]; § 155.05 [1]).
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.